Chapman, J.
This case does not raise the question whether a promissory note can be given in evidence upon a count for money lent. It presents a case of money actually lent. A promissory note was taken for it by the plaintiff, but afterwards cancelled and given up under the mistaken belief that it had been fully paid. It seems to have been a mutual mistake. The balance of the money lent was still due, though there was no note in existence to declare upon. The allegation of time in the count is immaterial, being mere surplusage.

Exceptions overruled.